Citation Nr: 1337739	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-27 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for alcohol poisoning.

3.  Entitlement to service connection for traumatic brain injury (TBI).

4.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran had active duty from December 1972 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A review of the Veteran's Virtual VA claims folder and Veterans Benefits Management System electronic folder shows that they contain only duplicative evidence or evidence irrelevant to the issues on appeal.

The issue of entitlement to service connection for a back disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the claims on appeal.

First, the Board notes that a review of the claims file indicates that the Veteran was incarcerated in Santa Clara County, California, in July 1976.  A letter from his attorney indicated that the Veteran was charged with eleven felony counts, and his attorney believed the Veteran would be in prison for the near future.  While VA has requested from the Veteran a release to request his incarceration records from Texas, the records from his incarceration in California dated shortly after separation have not been requested.  Incarceration records are associated with the claims file that are dated beginning in December 2001.  On remand, the Veteran should be asked to submit a waiver for any prison records dated prior to that time.

A March 2013 RO letter indicates that the Veteran's address had changed, and he may no longer be in prison.  As such, on remand, the RO/AMC should request any updated treatment records from the VA outpatient clinic in Fort Worth, Texas, since that is the facility the Veteran sought treatment in when he was out of prison in 2005.

Finally, a review of the service treatment records contains evidence that the Veteran complained of bilateral knee pain in September 1974.  In addition, he was noted to have been in a confused state in November 1973 at the time he came aboard ship during service.  Upon separation in April 1975, the Veteran reported a positive history of swollen or painful joints, frequent trouble sleeping, depression or excessive worry, and nervous trouble.  It was noted that the Veteran believed that he was in poor health mentally.  The Veteran had denied any such medical history when he entered service in December 1972.  Post-service prison records show treatment for depressive disorder and probable degenerative joint disease of both knees.  Therefore, the Board finds that a VA examination is necessary to properly adjudicate these claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and ask him to provide a release so that VA may request any and all prison medical records dated prior to December 2001.  This request should specifically include any prison medical records from Santa Clara County, California, where the Veteran was incarcerated in July 1976.

2.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The RO/AMC should also request and obtain any outstanding treatment records pertinent to the Veteran from the Fort Worth, Texas, VA outpatient clinic dated since June 2005.

3.  The RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of any bilateral knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran's service treatment records show that he complained of knee pain in September 1974 with no history of trauma, and he reported a history of swollen or painful joints in April 1975.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral knee disorder is causally or etiologically related to his military service, including his complaints of knee pain therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran's service treatment records show that he was found to be in a somewhat confused state in November 1973 when he came on board ship.  He also reported a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble upon separation in April 1975.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current acquired psychiatric disorder is causally or etiologically related to his military service, including complaints of symptomatology. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


